DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character 125 has been used to refer to “control device” in paragraph 0037 and “controller” in paragraph 0040.
The reference character 229 has been used to refer to “herringbone grooves” in paragraph 0047, line 14 and “herringbone capture channel” in paragraph 0047, last line.  
Appropriate correction is required.
Claim Objections
Claims 1, 5, 13-17 and 23 are objected to because of the following informalities:  
Claim 1 recites the limitation “the vasculature” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, lines 10 and 11 recite “the candidate cells capture module” whereas claim 1, line 9 recite “a candidate cell capture module”. Applicant is request to use the same terminology for same limitation throughout all the claims. Examiner construes that claim 1, line 9 should read “a candidate cells capture module” instead of “a candidate cell capture module”.

Claim 5 recites the limitation “the length” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, line 5, the limitation “operation the second flow rate of blood” appears to be amended to recite “operation of the second flow rate of the blood” in order to correct the grammatical issue and to refer to “blood” previously recited in claim 1.

Regarding claim 14, last line, a grammatical error appears in the limitation “an angle between chevrons of was 45o”. For examination purposes, examiner construes the limitation “an angle between chevrons is 45o”.

Regarding claims 15-17, a grammatical error appears in the limitation “first flow rates greater” in line 2. The limitation appears to read “first flow rates greater than”.

Regarding claim 23, line 3, spelling error is present in the limitation “adipcytes” which can be resolved by reciting “adipocytes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 23, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the inverted notches of each of the herringbone grooved capture channels” renders claim indefinite because the number of inverted notches mismatches with the number of inverted notches disclosed in claim 1. Claim 1 recites “each herringbone grooved capture channels having an inverted notch” in lines 12-13 indicating that a single inverted notch is present in each herringbone grooved capture channels. However, the limitation “the inverted notches of each of the herringbone grooved capture channels” in claim 3 indicates that plurality of inverted notches could be present in each of the herringbone grooved capture channel. Therefore, claim 3 is unclear regarding whether a single or plurality of inverted notches are present on each of the herringbone grooved capture channels. For examination purposes, examiner construes that at least one inverted notch is present in each of the herringbone grooved capture channels.

Claim 23 recites the limitation “the captured cells” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, the limitation “the captured cells are malignant or benign … osteoblasts” renders the claim indefinite because the claim is unclear regarding whether the list of captured cells are defining the type of “cancer cells” recited in claim 22 or additional. For examination purposes, examiner construes that the list of captured cells in claim 23 are part of cancer cells in claim 22.

Regarding claim 24, the limitation “circulating immune cell … macrophages” renders the claim indefinite because the claim is unclear regarding whether the captured cells list in claim 24 are part of “cancer cells” recited in claim 22 or additional. For examination purposes, examiner construes that the list of captured cells in claim 24 are different from “cancer cells” in claim 22 but not necessarily an additional. Instead the capture cells are construed to be a cancer cell and/or one of the cells from the list included in claim 24.

Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 27, line 2, the limitation “a patient” renders the claim indefinite because the claim is unclear regarding whether “a patient’ is same as “a subject” in claim 1, line 4 or additional. For examination purposes, examiner construes that “a patient” is same as “a subject”. Claim 27 could overcome the rejection under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 27 is amended to recite “the subject” instead of “a patient”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 14, 15, 21-23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) and further in view of Nagrath et al. (US 2015/0285808 A1).
Regarding claim 1, van Rijn a device 400 (figures 4A, 4B) for capturing circulating tumor cells from blood, the device comprising: 
a housing (housing of element 400, figure 4B shows multiple components labeled with “400” however, examiner construes 400 as an element that points the entire device or housing that comprises all the components disclosed in figure 4B) having a fluid inlet channel (channel with label “Blood In” in figure 4B which appears to be same as element 404 in figure 4A therefore, hereinafter referred by reference element 404) and a fluid outlet channel (channel with label “Blood Out” in figure 4B), the housing (housing of element 400) having a receptacle engagement (“a receptacle engagement” is broad without structural limitation, therefore, “a receptacle engagement” could be construed as a component that enables connecting element 412 in figure 4A with the elements 411, 414 or a space along with any connections provided by element 400 in order support element 412, figure 4B shows “Filter” along with reference element 408 and does not show the reference element 412. However, examiner construes that if the filter component is same as “Filter” shown in figure 4B then the space occupied by element “Filter” could be construed as “a receptacle element”), the fluid inlet channel 404 configured to receive the blood from the vasculature of a subject 402 and the fluid outlet channel configured to return the blood to the vasculature (figures 4A and 4B); 
a peristaltic pump 408 encapsulated (according to figure 4B element 408 should be entirely encapsulated within the housing however, element 408 is at least partially encapsulated if the housing is open from one side) within the housing and fluidly coupled to the inlet channel 404 to receive the blood at a first flow rate (flow rate at which blood is flowing) and configured to convert to a second flow rate (flow rate at which blood is flowing out of element 408) and output the blood from a pump outlet channel (channel through which blood flows out from element 408) at the second flow rate; 
a candidate cell capture module 412 mounted to the receptacle engagement forming a fluidly sealed engagement (blood flows out from element 412 into element 414 without leakage therefore, element 412 is construed as forming sealed engagement with element 400) between the candidate cells capture module and the housing, the candidate cells capture 412 module fluidly coupled to the fluid outlet channel.
Van Rijn is silent regarding a candidate cell capture module replaceably mounted to the receptacle engagement.
However, Buchmann teaches a design of a dialysis apparatus comprising a candidate cell capture module replaceably mounted to the receptacle engagement (column 3, lines 50-55, receptacle engagement being a component that allows placement/connection of the candidate cell capture module) for the purpose of replacing a candidate cell capture module when the candidate cell capture module becomes inoperable or unusable (column 3, lines 50-55).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the candidate cell capture module of van Rijn to incorporate a candidate cell capture module replaceably mounted to the receptacle engagement as taught by Buchmann for the purpose of replacing a candidate cell capture module when the candidate cell capture module becomes inoperable or unusable (column 3, lines 50-55).
Van Rijn is further silent regarding the candidate cells capture module having a microfluidic capture stage formed of one or more herringbone grooved capture channels to capture candidate cells, each herringbone grooved capture channels having an inverted notch in at least one herringbone switchback. 
However, Wrazel teaches a dialysis system (figure 1) comprising the candidate cells capture module (figure 47) having a microfluidic capture stage (stage on which element 814 is formed) formed of one or more herringbone grooved capture channels 814 to capture candidate cells, each herringbone grooved capture channels 814 having an inverted notch (see “N” in figure 47 below) in at least one herringbone switchback (figure 47) for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate the candidate cells capture module having a microfluidic capture stage formed of one or more herringbone grooved capture channels to capture candidate cells, each herringbone grooved capture channels having an inverted notch in at least one herringbone switchback as taught by Wrazel for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).
Van Rijn is further silent regarding a graphene oxide bonded antibody capture structure within the herringbone grooved capture channels to capture candidate cells within the blood before the blood is returned to the vasculature through the fluid outlet channel.
However, Nagrath teaches structures to capture rare cells comprising a graphene oxide bonded antibody capture structure (figure 1A, paragraph 0131) within the herringbone grooved capture channels 32 (paragraph 0137, “herringbone”) to capture candidate cells within the blood before the blood is returned to the vasculature through the fluid outlet channel 52 for the purpose of capturing the cells of interest (paragraph 0131).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module to incorporate a graphene oxide bonded antibody capture structure within the herringbone grooved capture channels to capture candidate cells within the blood before the blood is returned to the vasculature through the fluid outlet channel as taught by Nagrath for the purpose of capturing the cells of interest (paragraph 0131).


    PNG
    media_image1.png
    417
    359
    media_image1.png
    Greyscale


Regarding claim 2, van Rijn is silent regarding wherein the microfluidic capture stage comprises a plurality of the herringbone grooved capture channels each in parallel to one another.
However, Wrazel teaches wherein the microfluidic capture stage comprises a plurality of the herringbone grooved capture channels 814 each in parallel to one another (see figure 47) for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the candidate cell capture module to incorporate a plurality of the herringbone grooved capture channels each in parallel to one another as taught by Wrazel for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).

Regarding claim 3, van Rijn is silent regarding wherein the inverted notches of each of the herringbone grooved capture channels are longitudinally aligned to one another.
However, Wrazel teaches wherein the inverted notches (see “N” in figure 47 above) of each of the herringbone grooved capture channels 814 are longitudinally aligned to one another for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate wherein the inverted notches of each of the herringbone grooved capture channels are longitudinally aligned to one another as taught by Wrazel for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).

Regarding claim 4, van Rijn is silent regarding wherein each of the herringbone grooved capture channels have an inverted notch at each herringbone switchback.
However, Wrazel teaches wherein each of the herringbone grooved capture channels have an inverted notch (see “N” in figure 47 above) at each herringbone switchback (figure 47) for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate each of the herringbone grooved capture channels have an inverted notch at each of the herringbone switch back as taught by Wrazel for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9).

Regarding claim 5, van Rijn is silent regarding wherein the graphene oxide of each of the herringbone grooved capture channels extends the length of the herringbone grooved capture channel.
However, as explained in the rejection of claim 1 above, Wrazel discloses inclusion of the herringbone grooved capture channels for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9) and Nagrath discloses inclusion of graphene oxide for the purpose of capturing the cells of interest (paragraph 0131).
Therefore, one of ordinary skill in the art when modifying van Rijn in view of Wrazel and Nagrath will result in applying grooved capture channels of Wrazel and graphene oxide of Nagrath in entire surface of the candidate cell capture module of van Rijn. Therefore, the modified candidate cell capture module of van Rijn in view of Wrazel and Nagrath will result in having the graphene oxide of each of the herringbone grooved capture channels extends the length of the herringbone grooved capture channel.
Therefore, it would be prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate wherein the graphene oxide of each of the herringbone grooved capture channels extends the length of the herringbone grooved capture channel as taught by Wrazel and Nagrath for the purpose of increasing design efficiency by exposing a greater surface area of the transfer layer (paragraph 0251, lines 7-9 in Wrazel) and capturing the cells of interest (paragraph 0131 in Nagrath).

Regarding claim 6, van Rijn is silent regarding wherein each of the herringbone grooved capture channels are formed of a silicon dioxide substrate patterned with a gold film to form the herringbone grooved capture channels.
However, Nagrath teaches wherein each of the herringbone grooved capture channels are formed of a silicon dioxide substrate 24 (figure 1b, paragraph 0106, lines 1-6) patterned with a gold film (paragraph 0116, lines 4-5) to form the herringbone grooved capture channels (paragraph 0137, lines 6-12, “herringbone”) for the purpose of capturing the cells of interest (paragraph 0131).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate wherein each of the herringbone grooved capture channels are formed of a silicon dioxide substrate patterned with a gold film to form the herringbone grooved capture channels as taught by Nagrath for the purpose of capturing the cells of interest (paragraph 0131).

Regarding claim 7, van Rijn is silent regarding wherein opposing outer walls of the herringbone grooved capture channels are formed of polydimethylsiloxane (PDMS).
However, Nagrath teaches posts formed of polydimethysiloxane (PDMS) (paragraph 0180, lines 5-12) and different structure can include herringbone grooved capture channels (paragraph 0182, “herringbone”) for the purpose of capturing the cells of interest (paragraph 0131).
Therefore, one of ordinary skill in the art when modifying van Rijn in view of Nagrath will modify to include wherein opposing outer walls of the herringbone grooved capture channels are formed of polydimethylsiloxane (PDMS).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate wherein opposing outer walls of the herringbone grooved capture channels are formed of polydimethylsiloxane (PDMS) as taught by Nagrath for the purpose of capturing the cells of interest (paragraph 0131).

Regarding claim 8, van Rijn is silent regarding wherein the graphene oxide bonded antibody capture structure comprises a graphene oxide sheet having a candidate cells capturing antibody immobilized therein and extending therefrom.
However, Nagrath teaches wherein the graphene oxide bonded antibody capture structure (figure 1A) comprises a graphene oxide sheet 24 (figure 1B) having a candidate cells capturing antibody 40 immobilized therein and extending therefrom for the purpose of allowing the binding with a rare cell to capture the cell of interest (paragraph 0133, lines 10-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate wherein the graphene oxide bonded antibody capture structure comprises a graphene oxide sheet having a candidate cells capturing antibody immobilized therein and extending therefrom as taught by Nagrath for the purpose of allowing the binding with a rare cell to capture the cell of interest (paragraph 0133, lines 10-22).

Regarding claim 9, van Rijn is silent regarding where in the candidate cells capturing antibody is selected from the group consisting of anti-EpCAM, CD133, EGFR and CD44, and the candidate cells are circulating tumor cells (CTCs), circulating tumor DNA (CTDNA), nucleic acids, viral particles, or bacterial particles.
However, Nagrath teaches where in the candidate cells capturing antibody (paragraph 0133) is selected from the group consisting of anti-EpCAM (paragraph 0133, line 13), CD133, EGFR and CD44, and the candidate cells are circulating tumor cells (CTCs) (paragraph 0133, line 22), circulating tumor DNA (CTDNA), nucleic acids, viral particles, or bacterial particles for the purpose of allowing the binding with a rare cell to capture the cell of interest (paragraph 0133, lines 10-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of van Rijn to incorporate where in the candidate cells capturing antibody is selected from the group consisting of anti-EpCAM, CD133, EGFR and CD44, and the candidate cells are circulating tumor cells (CTCs), circulating tumor DNA (CTDNA), nucleic acids, viral particles, or bacterial particles as taught by Nagrath for the purpose of allowing the binding with a rare cell to capture the cell of interest (paragraph 0133, lines 10-22).

Regarding claim 14, van Rijn/Buchmann/Wrazel/Nagrath discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Van Rijn/Buchmann/Wrazel/Nagrath is silent as to the specifics of wherein the herringbone grooved capture channels have a fluidic channel height of 40 µm, a groove height of 60 µm, a groove pitch 200 µm, a groove width 160 µm, and an angle between chevrons is 45o. The instant disclosure describes the parameter of a fluidic channel height of 40 µm, a groove height of 60 µm, a groove pitch 200 µm, a groove width 160 µm, and an angle between chevrons is 45o as being merely preferable, and does not describe a fluidic channel height of 40 µm, a groove height of 60 µm, a groove pitch 200 µm, a groove width 160 µm, and an angle between chevrons is 45o as contributing any unexpected results to the system. As such, parameters such as a fluidic channel height of 40 µm, a groove height of 60 µm, a groove pitch 200 µm, a groove width 160 µm, and an angle between chevrons is 45o are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of wherein the herringbone grooved capture channels have a fluidic channel height of 40 µm, a groove height of 60 µm, a groove pitch 200 µm, a groove width 160 µm, and an angle between chevrons is 45o would be dependent on the actual application of the device and, thus would be a design choice based on the actual application.

Regarding claim 15, van Rijn is silent regarding wherein the herringbone grooved capture channels are configured to achieve a >80% candidate cells capture yield for first flow rates greater than 1 mL/h.
However, Nagrath teaches wherein the herringbone grooved capture channels are configured to achieve a >80% candidate cells capture yield for first flow rates greater than 1 mL/h (figure 19, paragraph 0216) for the purpose of increasing the capturing efficiency of the device thereby providing effectively capturing the cells of interest (paragraph 0133, lines 10-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the herringbone grooved capture channels of modified Rijn to incorporate the herringbone grooved capture channels are configured to achieve a >80% candidate cells capture yield for first flow rates greater than 1 mL/h as taught by Nagrath for the purpose of increasing the capturing efficiency of the device thereby providing effectively capturing the cells of interest (paragraph 0133, lines 10-22).

Regarding claim 21, van Rijn discloses wherein the candidate cells are circulating tumor cells (CTC) (paragraph 0008), circulating tumor DNA, nucleic acids, viral particles or bacterial particles.

Regarding claim 22, van Rijn discloses wherein the candidate cells are cancer cells (paragraph 0008).

Regarding claim 23, van Rijn discloses wherein the captured cells are malignant or benign circulating epithelial cells, endothelial cells, neurons, hepatocytes, nephrons, glial cells, muscle cells, skin cells, adipcytes, fibroblasts, chondrocytes, osteocytes, or osteoblasts (figure 7, paragraph 0094, “epithelial cancer cells”).

Regarding claim 25, van Rijn is silent regarding where the cancer cells express at least one marker of prostate cancer, lung cancer, adenocarcinoma, adenoma, adrenal cancer, basal cell carcinoma, bone cancer, brain cancer, breast cancer, bronchi cancer, cervical dysplasia, colon cancer, epidermoid carcinoma, Ewing's sarcoma, gallbladder cancer, gallstone tumor, giant cell tumor, glioblastoma multiforma, head cancer, hyperplasia, hyperplastic corneal nerve tumor, in situ carcinoma, intestinal ganglioneuroma, islet cell tumor, Kaposi's sarcoma, kidney cancer, larynx cancer, leiomyoma tumor, liver cancer, malignant carcinoid, malignant hypercalcemia, malignant melanomas, marfanoid habitus tumor, medullary carcinoma, metastatic skin carcinoma, mucosal neuromas, mycosis fungoide, neck cancer, neural tissue cancer, neuroblastoma, osteogenic sarcoma, osteosarcoma, ovarian tumor, pancreas cancer, parathyroid cancer, pheochromocytoma, primary brain tumor, rectum cancer, renal cell tumor, retinoblastoma, rhabdomyosarcoma, seminoma, skin cancer, small-cell lung tumor, soft tissue sarcoma, squamous cell carcinoma, stomach cancer, thyroid cancer, topical skin lesion, veticulum cell sarcoma, or Wilm's tumor (figure 7 lists possible type of cells that can be separated and at least one of the claimed list matches the list presented in figure 7).

Regarding claim 26, van Rijn discloses further comprising a microcontroller detection stage (paragraphs 0114-0119, “microcontroller detection stage” can be construed as being a structure on which DNA analysis described in paragraph 0114 is performed, the claimed language do not recite any structure therefore, the claim can be reasonably broadly construed to refer to a structure on which DNA analysis is performed as claimed “microcontroller detection stage”) configured to analyze candidate cells captured in the one or more herringbone groove capture channels applying at least one of an optical analysis, visual inspection, automated counting, microscopy, magnetic detection, or electrical detection to the captured candidate cells.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1) and further in view of Toner (US 2011/0294187 A1).
Regarding claim 10, van Rijn/Buchmann/Wrazel/Nagrath (hereinafter referred as “modified van Rijn”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Wrazel discloses herringbone grooved capture channels and according to different embodiments (figures 43, 44) disclosing channels between plates, Wrazel can be disclosed to have the channels between two substrates however, modified van Rijn is silent regarding wherein herringbone grooved capture channels extend from a bottom substrate of the microfluidic capture stage to a top substrate of the microfluidic capture stage.
However, Toner teaches a design of a capturing particles (figure 2B) wherein herringbone grooved capture channels 135 (figure 2D) extend from a bottom substrate (see element “S” in figure 2D below) of the microfluidic capture stage 100 to a top substrate 110 of the microfluidic capture stage for the purpose of allowing the analytes to attach to the substrate (paragraph 0049, lines 23-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the candidate cell capture module of modified van Rijn to incorporate wherein herringbone grooved capture channels extend from a bottom substrate of the microfluidic capture stage to a top substrate of the microfluidic capture stage as taught by Toner for the purpose of allowing the analytes to attach to the substrate (paragraph 0049, lines 23-26).

    PNG
    media_image2.png
    247
    254
    media_image2.png
    Greyscale


Regarding claim 11, modified van Rijn discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified van Rijn is silent regarding wherein the herringbone grooved capture channels extends only partially from a bottom substrate of the microfluidic capture stage to a top substrate of the microfluidic capture stage.
However, Toner discloses wherein the herringbone grooved capture channels 135 extends only partially from a bottom substrate (see “S” in figure 2D) of the microfluidic capture stage 100 to a top substrate 110 of the microfluidic capture stage for the purpose of allowing the analytes to attach to the substrate (paragraph 0049, lines 23-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the candidate cell capturing module of modified van Rijn to incorporate wherein the herringbone grooved capture channels extends only partially from a bottom substrate of the microfluidic capture stage to a top substrate of the microfluidic capture stage for the purpose of allowing the analytes to attach to the substrate (paragraph 0049, lines 23-25).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1) and further in view of Shill (US 3,791,767).
Regarding claim 12, modified van Rijn discloses the claimed invention substantially as claimed, as set forth above in claim 1. Van Rijn discloses adding heparin (paragraph 0140) but is silent regarding further comprising: a heparin injector encapsulated within the housing; and a check valve connecting the heparin injector to the fluid inlet channel.
However, Shill teaches a design of a dialysis pumping system comprising a heparin injector 24 and a check valve 83 (figure 5, column 7, lines 43-46, element 80 comprises the valve shown in figure 5 and therefore, the valve can be construed as connecting the heparin injector to the fluid inlet channel) connecting the heparin injector to the fluid inlet channel 28a, 28b for the purpose of injecting the heparin using a separate injector to independently control the heparin volume infusion (column 6, lines 52-57).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify a device of modified van Rijn to incorporate a heparin injector; and a check valve connecting the heparin injector to the fluid inlet channel as taught by Shill for the purpose of injecting the heparin using a separate injector to independently control the heparin volume infusion (column 6, lines 52-57).
Furthermore, van Rijn discloses all the component of the device being encapsulated in the housing therefore, modified van Rijn modified in view of Shill will result in having a heparin injector encapsulated within the housing.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1) in view of Shill (US 3,791,767) and further in view of Sparks et al. (US 2005/0284815 A1).
Regarding claim 13, modified van Rijn/Shill (hereinafter referred as “modified van Rijn ’43) discloses the claimed invention substantially as claimed, as set forth above in claim 12. Van Rijn discloses the use of pressure sensors (paragraph 0028) but is silent regarding further comprising a flow rate sensor encapsulated within the housing, the flow rate sensor configured to monitor the first flow rate of the blood into the peristaltic pump and to control the heparin injector operation in injecting heparin upstream of the peristaltic pump, the flow rate sensor further configured to monitor and control operation the second flow rate of blood from the peristaltic pump.
However, Wrazel teaches further comprising a flow rate sensor “S” (figure 17), the flow rate sensor configured to monitor the first flow rate of the blood into the peristaltic pump, the flow rate sensor “S” further configured to monitor and control operation of the second flow rate of blood from the peristaltic pump (paragraph 0192, lines 1-5, paragraph 0178, lines 9-12) for the purpose of controlling the pump operation to regulate the fluid flow (paragraph 0006).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of van Rijn to incorporate a flow rate sensor, the flow rate sensor configured to monitor the first flow rate of the blood into the peristaltic pump, the flow rate sensor further configured to monitor and control operation of the second flow rate of blood from the peristaltic pump as taught by Wrazel for the purpose of controlling the pump operation to regulate the fluid flow (paragraph 0006).
Furthermore, van Rijn discloses all the component of the device being encapsulated in the housing therefore, van Rijn modified in view of Wrazel will result in having a flow rate sensor encapsulated within the housing.
Modified van Rijn ’43 is silent regarding the flow rate sensor configured to monitor the heparin injector operation in injecting heparin upstream of the peristaltic pump.
However, Sparks teaches a design of a medical treatment system (figure 1) comprising the flow rate sensor 12 configured to monitor the heparin injector 28 operation in injecting heparin upstream of the pump 20 for the purpose of controlling the flow rate of the heparin at a desired rate (paragraph 0028, lines 9-32).
Modified van Rijn ’43 discloses the pump being peristaltic pump.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the flow rate sensor of modified van Rijn ’43 to incorporate wherein the flow rate sensor configured to monitor the heparin injector operation in injecting heparin upstream of the peristaltic pump as taught by Sparks for the purpose of controlling the flow rate of the heparin at a desired rate (paragraph 0028, lines 9-32).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1) and further in view of Klarhofer et al. (“High-resolution blood flow velocity measurements in the human finger”, 2001).
Regarding claim 20, modified van Rijn discloses the claimed invention substantially as claimed, as set forth above in claim 1. van Rijn is silent regarding wherein the first flow rate is at or below a normal flow rate for a patient.
However, Nagrath teaches wherein the first flow rate is at or below a normal flow rate for a patient (figure 19, paragraph 0216, the normal flow rate in patient is between 3-26 ml/min whereas Nagrath discloses range up to 3 ml/hr = 0.05 ml/min. The cited art Klarhofer further discloses the range of blood flow rate in arteries and veins in the abstract) for the purpose of increasing the capturing efficiency of the device thereby providing effectively capturing the cells of interest (paragraph 0133, lines 10-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the first flow rate of van Rijn to incorporate wherein the first flow rate is at or below a normal flow rate for a patient as taught by Nagrath for the purpose of increasing the capturing efficiency of the device thereby providing effectively capturing the cells of interest (paragraph 0133, lines 10-22).

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1) and further in view of Yamanishi et al. (US 2003/0134416 A1).
Regarding claim 24, modified van Rijn is silent regarding wherein the captured cells are circulating immune cells such as Natural Killer cells, T cells, B cells and other lymphocytes, macrophages.
However, Yamanishi teaches a method of separating rare cells wherein the captured cells are circulating immune cells such as Natural Killer cells, T cells, B cells and other lymphocytes, macrophages (paragraph 0193, “T cells”, “macrophages”) for the purpose of further processing of the desired cell of interest such as enriching the cells (paragraph 0058).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the captured cells of modified van Rijn to incorporate wherein the captured cells are circulating immune cells such as Natural Killer cells, T cells, B cells and other lymphocytes, macrophages as taught by Yamanishi for the purpose of further processing of the desired cell of interest such as enriching the cells (paragraph 0058).

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1) and further in view of Beltz (US 5,284,470).
Regarding claim 27, modified van Rijn discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified van Rijn is silent regarding wherein the housing is attached to a wearable mount for releasable attaching the housing to an exterior of a patient.
However, Beltz teaches a design of a wearable portable light-weight artificial kidney comprising wherein the housing 10 (examiner refers to element 10 as being the square/rectangle structure in figure 1 instead of including the belt/vest as part of element 10) is attached to a wearable mount (column 5, lines 15-18) for releasable attaching the housing to an exterior of a patient for the purpose of designing the device that is light weighted and small enough to be easily carried by the patient and removed when desired (abstract, column 5, lines 15-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the housing of modified van Rijn to incorporate wherein the housing is attached to a wearable mount for releasable attaching the housing to an exterior of a patient as taught by Beltz for the purpose of designing the device that is light weighted and small enough to be easily carried by the patient and removed when desired (abstract, column 5, lines 15-18).
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 16-19, the closest prior art of record, van Rijn et al. (US 2011/0244443 A1) in view of Buchmann et al. (US 3,788,471) in view of Wrazel et al. (US 2010/0326916 A1) in view of Nagrath et al. (US 2015/0285808 A1), fails to disclose wherein the herringbone grooved capture channels are configured to achieve a >80% candidate cells capture yield for first flow rates greater than 50 µL/min, 100 µL/min or first flow rates between 100 µL/min and 200 µL/min or first flow rates greater than 200 µL/min in combination with other claimed limitations of claims 16-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stott (“Isolation of circulating tumor cells using a microvortex-generating herringbone-chip”, 2010):discloses a design of a herringbone-chip that delivers greater than 80% yield at flow rates up to 1.2 mL/hr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783